Citation Nr: 0406206	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cause of death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's application 
to reopen a claim for service connection for cause of death.


FINDINGS OF FACT

1.  The appellant did not submit a notice of disagreement 
within one year of notification of a March 1997 RO rating 
decision denying service connection for cause of death.       

2.  Since the March 1997 unappealed RO denial of the claim 
for service connection for cause of death, the evidence 
received consists of an April 2002 Authorization and Consent 
to Release Form (VA Form 21-4142) in which the appellant 
states that the veteran had been treated by Dr. M.L.U. for 
cerebrovascular accident (CVA), myocardial infarction, and 
malnutrition.  The appellant also states that Dr. M.L.U. is 
deceased and that no more medical records are available.  

3.  The immediate causes of the veteran's death were 
cerebrovascular accident (CVA), myocardial infarction, and 
malnutrition.  

4.  There are no medical records reflecting any symptoms, 
diagnoses, or treatment for cerebrovascular accident (CVA), 
myocardial infarction, and malnutrition.  

5.  Service connection was not in effect for any disability 
during the veteran's lifetime.

6.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal CVA, myocardial 
infarction, or malnutrition, and any incident of service.

CONCLUSION OF LAW

1.  The March 1997 RO decision that denied a claim for 
service connection for cause of death is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence submitted since the March 1997 RO decision 
denying service connection for cause of death, which was the 
last final denial with respect to this issue, is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003). 

3.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.374 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Received

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the appellant failed to file a notice of 
disagreement within one year of a March 1997 RO rating 
decision denying service connection for cause of death.  
Thus, the decision became final.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen her claim was filed after August 29, 
2001 (it was received in February 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(20031) provides as follows:   
 
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
sustaining the claim	

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The March 1997 RO rating decision denied service connection 
for cause of death on the basis that there was no evidence 
that the cause of the veteran's death was linked to service.  
Since that time, the RO has learned that the veteran treated 
with Dr. M.L.U. for CVA, myocardial infarction, and 
malnutrition.  The Board finds that this information is new 
and material evidence.  The additional evidence in question 
was not previously submitted to agency decisionmakers and it 
relates to unestablished facts necessary to substantiate the 
claim, that is neither cumulative nor redundant and which is, 
by itself or in combination with other evidence, raises a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
claimant to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.  Accordingly, the claim for service 
connection for cause of death is reopened.

Veterans Claims Assistance Act of 2000

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the claimant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the July 2002 rating decision, the 
February 2003 Statement of the Case, and letters sent to the 
claimant by the RO, adequately informed her of the 
information and evidence needed to substantiate her 
application to reopen her claim for service connection for 
cause of death, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the appellant's application to 
reopen her claim.  Further, letters from the RO to the 
claimant dated April 2002, August 2003, and September 2003 
informed her of the types of evidence that would substantiate 
her claim; that she could obtain and submit private evidence 
in support of her claim; and that she could have the RO 
obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the claimant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
 
In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Federal Circuit held that a 
VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The Court also 
held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In the present case, a substantially complete 
application was received in April 2002.  In April 2002, 
prior to adjudication of the claim, the RO provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained 
by VA, and indicated that the veteran could have VA 
obtain such evidence or submit any such evidence in his 
or her possession pertaining to the claim.  With respect 
to the issue of whether new and material evidence has 
been received to reopen a claim for service connection 
for the cause of the veteran's death, the VCAA notice in 
this case was provided to the appellant prior to the 
initial AOJ adjudication denying the claim.  

In Pelegrini, supra, the Federal Circuit also held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letter that was provided to the 
appellant does not explicitly contain the "fourth 
element," the Board finds that the appellant was 
implicitly notified of the need to give to VA any 
evidence pertaining to her claim.  She was advised that 
she could obtain medical evidence from the veteran's 
doctor, that she could submit information describing 
additional evidence "or the evidence itself" to the 
RO; and that it was her responsibility to support her 
claim with appropriate evidence.  In the Board's view, 
these references in the April 2002 letter were 
sufficient to put the appellant on notice that she 
should submit all pertinent evidence in her possession.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, each of the four content 
requirements of a VCAA notice has been fully satisfied; 
any error in not providing letter-perfect explicit 
notice to the appellant covering all content 
requirements is harmless error.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
claimant by April 2002, August 2003, and September 2003 
letters and asked her to identify all medical providers who 
treated the veteran for CVA, myocardial infarction, and 
malnutrition.  The RO has obtained all identified evidence.  
Furthermore, the claimant wrote in a September 2003 Statement 
in Support of the Claim (VA Form 21-4138) that she has no 
additional evidence to submit and that she wished for her 
appeal to be sent to the Board as soon as possible.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

There is no indication that there is additional evidence to 
obtain; and there has been a complete review of all the 
evidence of record.  There is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  The 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Background

In November 1996, the RO received the appellant's original 
claim for service connection for cause of death.  In March 
1997, the RO denied the claim.  The evidence of record at 
that time included service medical records that showed no 
evidence of CVA, myocardial infarction, or malnutrition; and 
the veteran's death certificate.  The RO denied the claim on 
the ground that there was no evidence that the cause of death 
was related to military service, nor were CVA and myocardial 
infarction manifested to a degree of at least 10 percent 
within the one-year presumptive period.  

In April 2002, the appellant sought to reopen the claim.  She 
submitted an Authorization and Consent to Release Information 
Form in which she indicated that the veteran had been treated 
by Dr. M.L.U. for CVA, myocardial infarction, and 
malnutrition.  The appellant also indicated that Dr. M.L.U. 
was deceased and that there were no medical records to 
obtain.    

In July 2002, the RO denied the veteran's application to 
reopen the claim on the ground that the claimant failed to 
submit new and material evidence.  Since the claimant had 
indicated that the veteran treated with Dr. M.L.U. in April 
1983, the RO noted that this treatment occurred long after 
the veteran's dates in service.  Furthermore, the treatment 
occurred very near the veteran's time of death.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service. 38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection. Id.

Certain diseases, to include cardiovascular and 
cerebrovascular disease, that manifest to a degree of 10 
percent within one year after service discharge may be 
presumptively service-connected.  See 38 U.S.C.A. §§ 1111, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2003).  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



Analysis

Based on a thorough review of the record and examination of 
the evidence submitted since the March 1997 rating decision 
including the claimant's statement regarding the veteran's 
treatment with Dr. M.L.U, the Board finds that the claimant 
has submitted new and material evidence to reopen her claim.  

Since the March 1997 unappealed RO denial of the claim for 
service connection for cause of death, the evidence received 
includes a statement by the claimant that the veteran was 
treated by Dr. M.L.U. for a CVA, myocardial infarction, and 
malnutrition.  These three medical conditions were the causes 
of the veteran's death, and evidence of treatment for them, 
prior to the veteran's death, was not previously submitted to 
the RO and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  This medical evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior denial of the claim and it 
raises a reasonable possibility of substantiating the claim.  

Thus, the additional evidence is new and material within the 
meaning of 38 C.F.R. § 3.156.  Accordingly, reopening of the 
claim for service connection for cause of death is warranted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In considering the claim on the merits, the Board 
acknowledges the claimant's testimony that the veteran 
received treatment for a CVA, myocardial infarction and 
malnutrition.  However, the claimant indicates that this 
treatment did not occur until 1983, the year that the veteran 
died, which was approximately 38 years after service.  There 
is still no evidence that the veteran suffered from any of 
his fatal diseases within one year of his discharge from 
service, when cardiovascular or cerebrovascular disease would 
have been presumptively connected to service.  Nor do the 
service medical records provide any evidence that the veteran 
suffered from any medical conditions while in service.   The 
latter records were contemporaneous with the veteran's 
service and are obviously probative to the issue of the 
veteran's medical status at that time.  As to the appellant's 
general assertions to the effect that there was a causal 
relationship between the causes of the veteran's death (CVA, 
heart attack and malnutrition) and his service, as a 
layperson, she is not competent to provide a medical opinion 
on such a matter, to include a diagnosis during or proximate 
to service or etiology of the diseases (i.e., nexus to 
service) that caused her husband's death.  Davis v. West, 13 
Vet. App. 184 (1999); Espiritu v. Derwinski, 1 Vet. App. 492 
(1992).

The veteran had no established service-connected conditions 
during his lifetime. The weight of the credible evidence 
demonstrates that the conditions involved in his death began 
many years after service and were not caused by any incident 
of service.  The fatal conditions were not incurred in or 
aggravated by service, and they were non-service-connected.  
A disability incurred in or aggravated in service did not 
cause or contribute to the veteran's death, and thus there is 
no basis for service connection for the cause of the 
veteran's death.

As the preponderance of the evidence is against the claim for 
service connection for    cause of death, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim for service connection for cause of death is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




